Case 3:19-cv-00296-BJB-RSE Document 85-63 Filed 09/03/19 Page 1 of 3 PageID #: 698




                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF KENTUCKY
                                     LOUISVILLE DIVISION

   DARREN BRASHER, et al.
   Individually and on
   behalf of all others similarly situated,            Case No. 3:19-cv-00296-JHM-RSE

                        Plaintiffs,                    JURY TRIAL DEMANDED

           v.                                          COLLECTIVE ACTION PURSUANT
                                                       TO 29 U.S.C. § 216(B)
   GANNETT CO. INC., GANNETT
   SATELLITE INFORMATION NETWORK,                      CLASS ACTION PURSUANT TO FED. R.
   LLC, and GCOE, LLC                                  CIV. P. 23

                        Defendants.


                                          [PROPOSED] ORDER

          The Court, having considered Plaintiff’s Pre-Discovery Motion for Conditional Class

  Certification and Court-Supervised Notice to Putative Class Members Pursuant to 29 U.S.C. § 216(b)

  (“Motion”) is of the opinion that the Motion should be GRANTED as set forth below. The Court

  ORDERS that a class is conditionally certified as follows: “All hourly call-center employees who

  have been employed by Gannett Co. Inc., Gannett Satellite Information Network, LLC,

  GCOE, LLC, and/or any other subsidiary of Gannett Co., Inc. anywhere in the United States,

  at any time from January 21, 2016 through the final disposition of this matter.”

          The Court hereby approves the Notice and Consent form attached as Exhibit 62 to the Motion

  and further orders that the parties comply with the following deadlines and terms:
Case 3:19-cv-00296-BJB-RSE Document 85-63 Filed 09/03/19 Page 2 of 3 PageID #: 699




                    DEADLINE                                              SUBJECT

                                                       Defendants to disclose the names, addresses, e-
                                                       mail addresses, telephone numbers, dates of
                                                       employment, and positions of employment in a
                                                       usable electronic format.
     14 Days from Order Approving Notice to
             Putative Class Members                    In the event any mail is returned as
                                                       undeliverable, Defendants are to provide
                                                       Plaintiffs’ counsel with the last four digits of the
                                                       social security number for the Putative Class
                                                       Member whose mail was returned.


                                                       Plaintiffs’ counsel shall send by mail, e-mail,
                                                       and text message the Court-approved Notice
                                                       and Consent Form to the Putative Class
     21 Days from Order Approving Notice to
                                                       Members.
             Putative Class Members
                                                       Defendants shall post a copy of the Notice and
                                                       Consent Form at all of its call centers.


                                                       The Putative Class Members shall have 60 days
                                                       to return their signed Consent forms for filing
    60 Days from Notice is Mailed to Putative          with the Court.
                Class Members
                                                       Defendants may take down the posted Notice
                                                       and Consent Form.




                                                       Plaintiffs’ Counsel is authorized to send by mail,
    30 Days from Notice is Mailed to Putative          e-mail, and text message a second identical copy
                Class Members                          of the Notice/Consent Form to the Putative
                                                       Class Members reminding them of the deadline
                                                       for the submission of the Consent forms.




          The Court also ORDERS that Defendant is hereby prohibited from communicating directly

  or indirectly, with any Plaintiffs or Putative Class Members about any matters which touch or concern

  the outstanding wage claims, or other matters related to this suit, during the pendency of this lawsuit.
Case 3:19-cv-00296-BJB-RSE Document 85-63 Filed 09/03/19 Page 3 of 3 PageID #: 700




  Defendant shall instruct all of its managers of the requirements of this Order. This Order shall not

  restrict Defendant from discussing with any Plaintiffs or Putative Class Members matters that arise in

  the normal course of business. Defendant is further prohibited from directing, permitting, or

  undertaking, either directly or through any employee, agent, or other intermediary, activities that

  intimidate, threaten, restrain, harass, coerce, or in any manner discriminate against Plaintiffs, Putative

  Class Members, witnesses, potential witnesses, or their respective family members.

  SO ORDERED.

          SIGNED on this ______ day of _____________________________, 2019.



                                                  __________________________________________
                                                  HON. JOSEPH H. McKINLEY, JR.
                                                  UNITED STATES DISTRICT JUDGE
